1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     DAMON R. JOHNSON,                                   Case No. 2:21-cv-00694-JAD-BNW
4                                            Plaintiff,                    ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                                         Defendants.
8
9
     I.     DISCUSSION
10
            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
11
     an individual who has been released from the custody of the Nevada Department of
12
     Corrections. On April 26, 2021, Plaintiff submitted an application to proceed in forma
13
     pauperis for prisoners. (ECF No. 1). On April 30, 2021, this Court denied the Plaintiff’s
14
     application without prejudice because the application was incomplete and directed
15
     Plaintiff to file a new fully complete application on or before June 28, 2021. (ECF No. 3).
16
     Thereafter, on May 10, 2021, this Court received a notice of returned mail. (ECF No. 4).
17
     On May 17, 2021, Plaintiff filed a notice of change of address. (ECF No. 5). The Court
18
     now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner
19
     on or before June 28, 2021 or pay the full filing fee of $402. The Court will retain Plaintiff’s
20
     civil rights complaint (ECF No. 1-1) but will not file it until the matter of the payment of the
21
     filing fee is resolved.
22
     II.    CONCLUSION
23
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
24
     Plaintiff the approved form application to proceed in forma pauperis by a non-prisoner, as
25
     well as the document entitled information and instructions for filing an in forma pauperis
26
     application.
27
            IT IS FURTHER ORDERED that on or before June 28, 2021, Plaintiff shall either:
28
     (1) file a fully complete application to proceed in forma pauperis by a non-prisoner; or (2)
1
     pay the full filing fee of $402.
2
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
3
     this case will be subject to dismissal without prejudice for Plaintiff to file a new case with
4
     the Court when Plaintiff is either able to file a fully complete application to proceed in
5
     forma pauperis by a non-prisoner or pays the full $402 filing fee.
6
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
7
     (ECF No. 1-1) but shall not file it at this time.
8
            DATED: May 19, 2021.
9
10                                               __________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
